PER CURIAM.
We affirm all issues raised in the appeal and cross-appeal arising under the Final Judgment and Order on Wife’s Motion for Enforcement with the exception of the trial court’s award for past medical expenses and other miscellaneous arrearages. We find that the trial court abused its discretion in awarding $50,000 for such expenses and in excess of $139,448.00 in interest arrearages in that there was no competent substantial evidence presented before the trial court to sustain such an award.
AFFIRMED IN PART AND REVERSED IN PART.
GLICKSTEIN, PARIENTE and SBAHOOD, JJ., concur.